ETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Rangan et al. US2016/0080670 hereinafter referred to as Rangan.

As per Claim 1, Rangan teaches the method for outputting a signal from an event-based sensor, wherein the event-based sensor has a sensing part that produces events asynchronously and the signal includes information relating to at least some of the produced events, (Rangan, Paragraph [0028], “The dynamic vision sensor may produce outputs, and the event-based detection system may perform computations, when there is a change in the scene. For example, a 
estimating a rate of production of events by the sensing part; while the estimated rate is less than a threshold, transmitting the signal having a variable rate: and when the estimated rate is above the threshold, transmitting the signal including information relating to only some of the produced events, such that a rate of events for which information is included in the signal remains within the threshold.  (Rangan, Paragraph [0029], “The processing load of an event-based system scales linearly with the sensor event rate. In contrast, the processing load of a frame-based system scales linearly with the frame rate. When the event rate is less than the frame rate, as in the surveillance system described above, the detection performance of an event-based system may improve as a function of power consumption… When an increased number of sensor events do not produce a desired increase in system performance (e.g., object detection accuracy) it may be desirable to down sample the sensor events. According to aspects of the present disclosure, the sensor events may be down sampled spatially and/or temporally” The examiner notes that the sensor event rate must be determined in order for the rates to be compared. The examiner notes that the “frame rate” is considered to be the threshold.)

As per Claim 3, Rangan teaches the method of claim 1, further comprising receiving a value of a period for estimating the rate of production of events as a configuration parameter. (Rangan, Paragraph [0049], “Additionally, in one configuration, if a photosensitive element generates multiple events within a pre-determined time span, one or more of the events are selected for output. In this configuration, events of the resulting temporally down sampled event stream are assigned timestamps based on the time of the events.”)

As per Claim 4, Rangan teaches the method of claim 1, wherein at least one filter is applied to the produced events in response to the estimated rate exceeding the threshold, so as to discard selected events in the signal to be outputted. (Rangan, Paragraph [0029], “When an increased number of sensor events do not produce a desired increase in system performance (e.g., object detection accuracy) it may be desirable to down sample the sensor events. According to aspects of the present disclosure, the sensor events may be down sampled spatially and/or temporally.” Paragraph [0050], “The temporal down sampling may be applied to an event data 

As per Claim 5, Rangan teaches the method of claim 4, wherein the at least one filter comprises a temporal filter in which the selected events occur in accordance with a temporal pattern.  (Rangan, Paragraph [0050], “The temporal down sampling may be applied to an event data packet that includes multiple events or multiple data packets. If multiple pixel events are generated in the same event packet, or within a group of packets within the pre-determined timespan, the timestamp assigned to the down sampled events may be the latest timestamp of the multiple pixel events, the earliest timestamp of the multiple pixel events, and/or an average timestamp of the multiple pixel events.” The examiner notes that the process of the temporal down sampling is considered to be filtering)

As per Claim 8, Rangan teaches an event-based sensor, comprising: a sensing part for producing events asynchronously; an output port; and a controller for providing a signal to the output port, including information relating to at least some of the events produced by the sensing part (Rangan, Figure 1, Paragraph [0030]-[0032]) wherein the controller is configured to execute the method of Claim 1. Therefore the rejection is analogous to that made in Claim 1.

As per Claim 10, Claim 10 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 3.
As per Claim 11, Claim 11 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 4.
As per Claim 12, Claim 12 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6-7, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. US2016/0080670 hereinafter referred to as Rangan as applied to Claims 1, 4, 8 and 11 respectively and further in view of Liu et al. US2016/0274643 hereinafter referred to as Liu.

As per Claim 2, Rangan teaches the method of claim 1,
Rangan does not explicitly teach further comprising receiving a value of the threshold as a configuration parameter. Liu teaches further comprising receiving a value of the threshold as a configuration parameter. (Liu, [0060], “The event-based sensor 100 may operate in a hand shaking scheme. For example, the sensor chip 210 may transmit an event signal to the filter chip 220 and the logic chip 230 by activating an event request signal Req and providing event address bits Addr<0:N>. The filter chip 220 may generate a logic signal Pass after the event signal has been processed and transmit the pass logic signal Pass to the logic chip 230. The logic chip 230 may transmit a response signal Ack to the sensor chip 210 and the filter chip 220. The logic chip 230 may tag a timestamp on related event signals, for example, event signals for which a pass logic signal is tagged to have a logic value 1. Technology for filtering the event signal that corresponds to the BA may be provided in lieu of reducing a maximum throughput 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Liu into Rangan because by providing means to communicate within a device utilizing an event-based sensor and multiple filters will allow for efficient and integral and necessary communication for successful execution of the processes within the device.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 2.



As per Claim 6, Rangan teaches the method of claim 4, 
Rangan does not explicitly teach wherein the sensing part comprises a plurality of spatially distributed sensing elements each having a respective address and producing a respective sequence of events, and wherein the at least one filter comprises a spatial filter in which the selected events are events produced by sensing elements at addresses corresponding to a spatial pattern. 
Liu teaches wherein the sensing part comprises a plurality of spatially distributed sensing elements each having a respective address and producing a respective sequence of events, and wherein the at least one filter comprises a spatial filter in which the selected events are events produced by sensing elements at addresses corresponding to a spatial pattern. (Liu, [0085] FIG. 9 is a flowchart illustrating an operating method that is performable by using a processor, according to an exemplary embodiment. Referring to FIG. 9, the operating method of a processor according to an exemplary embodiment includes operation 910 of receiving an event signal generated by an event-based sensor, operation 920 of determining whether the event signal is to be filtered based on at least one of a first condition associated with a time at which an event is detected, a second condition associated with a space in which the event is detected, and a third 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Liu into Rangan because by providing means of using multiple filters or combination of filters of Rangan as disclosed by Liu will allow for successful execution of different processes to produce desirable results.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 6.

As per Claim 7, Rangan in view of Liu teaches the   method of claim 6, wherein the sensing elements of the sensing part are arranged in a two-dimensional matrix, and wherein the at least one filter includes a first spatial filter in which the selected events are events produced by sensing elements at addresses corresponding to rows of the matrix and a second spatial filter in which the selected events are events produced by sensing elements at addresses corresponding to columns of the matrix. (Liu, Paragraph [0064] For example, referring also to FIG. 2, 2×2 sensing pixels of the sensor chip 210 may be projected to the filter cell 310. Here, a sub-sampling rate may be equal to 1 in a row and a column. When an event signal is generated in a predetermined sensing pixel 311 at t1, a spatiotemporal support may be provided for 4 sensing pixels that include the predetermined sensing pixel 311 during the time window dT. Concisely, when an event signal is generated in a sensing pixel 321 that corresponds to the same filter cell, for example a filter cell 320, at t2 within the time window dT, the event signal may be determined to have a spatiotemporal correlation and Rangan, Paragraph [0047], “In one configuration, the event-based image is scaled by a power of two in each x and y direction. Of course, the scaling is in not limited to a power of two and events may be scaled by any desirable factor. In one configuration, to scale the image, an event from an activated sensor, such as a photosensor is selected, and the least significant address bit from the row and column address is dropped. The event may be specified by (t.sub.k; p.sub.k; μ.sub.k; v.sub.k)) where t.sub.k and p.sub.k are time stamps and polarities of events and (μ.sub.k; v.sub.k) are the pixel coordinates of event k at time t.sub.k.”)
The rationale applied to the rejection of claim 6 has been incorporated herein. 

As per Claim 9, Claim 9 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 2.
As per Claim 13, Claim 13 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 6.
As per Claim 14, Claim 14 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING Y HON/Primary Examiner, Art Unit 2666